

115 HR 6949 IH: CHP Support Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6949IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Kinzinger (for himself, Mr. Welch, Mr. McKinley, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Energy Policy and Conservation Act to establish the CHP Technical Assistance
			 Partnership Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the CHP Support Act. 2.CHP Technical Assistance Partnership ProgramSection 375 of the Energy Policy and Conservation Act (42 U.S.C. 6345) is amended to read as follows:
			
				375.CHP Technical Assistance Partnership Program
					(a)Renaming
 (1)In generalThe Clean Energy Application Centers of the Department of Energy are redesignated as the CHP Technical Assistance Partnership Program (referred to in this section as the Program).
 (2)Program descriptionThe Program shall consist of— (A)the 10 regional CHP Technical Assistance Partnerships in existence on the date of enactment of the CHP Support Act;
 (B)such other regional CHP Technical Assistance Partnerships as the Secretary may establish; and (C)any supporting technical activities under the Technical Partnership Program of the Advanced Manufacturing Office.
 (3)ReferencesAny reference in any law, rule, regulation, or publication to a Combined Heat and Power Application Center or a Clean Energy Application Center shall be deemed to be a reference to the Program.
						(b)CHP Technical Assistance Partnership Program
 (1)In generalThe Program shall— (A)operate programs to encourage deployment of combined heat and power (referred to in this subsection as CHP) technologies by providing education and outreach to—
 (i)building, industrial, and electric and natural gas utility professionals; (ii)State and local policymakers; and
 (iii)other individuals and organizations with an interest in efficient energy use, local or opportunity fuel use, resiliency, or energy security, microgrids, and district energy; and
 (B)provide project specific support to building and industrial professionals through economic and engineering assessments and advisory activities.
							(2)Funding for certain activities
 (A)In generalThe Program shall make funds available to institutions of higher education, research centers, and other appropriate institutions to ensure the continued operations and effectiveness of the regional CHP Technical Assistance Partnerships.
 (B)Use of fundsFunds made available under subparagraph (A) may be used— (i)to research, develop, and distribute informational materials relevant to manufacturers, commercial buildings, institutional facilities, and Federal sites, including continued support of the mission goals of the Department of Defense, on CHP and microgrid technologies, including continuation and updating of—
 (I)the CHP Technical Assistance Partnerships installation database; (II)CHP technology potential analyses;
 (III)State CHP resource pages; and (IV)CHP Technical Assistance Partnerships websites;
 (ii)to research, develop, and conduct target market workshops, reports, seminars, internet programs, CHP resiliency resources, and other activities to provide education to end users, regulators, and stakeholders in a manner that leads to the deployment of CHP technologies;
 (iii)to provide or coordinate onsite assessments for sites and enterprises that may consider deployment of CHP technology;
 (iv)to perform market research to identify high profile candidates for deployment of CHP technologies, hybrid renewable-CHP technologies, microgrids, and clean energy;
 (v)to provide nonbiased engineering support to sites considering deployment of CHP technologies; (vi)to assist organizations developing clean energy technologies and policies in overcoming barriers to deployment; and
 (vii)to assist companies and organizations with field validation and performance evaluations of CHP and other clean energy technologies implemented.
 (C)DurationThe Program shall make funds available under subparagraph (A) for a period of 5 years. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $12,000,000 for each of fiscal years 2018 through 2022..
		